  Case 1:20-mj-00312-MSN Document 25 Filed 03/08/21 Page 1 of 1 PageID# 112



AO 470 (8/85) Order of Temporary Detention



                               UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRGINIA


UNITED STATES OF AMERICA                                       ORDER OF TEMPORARY DETENTION
                                                               PENDING HEARING PURSUANT TO
                                                               BAIL REFORM ACT
                    V.
                                                               CASE NO. 1:20-MJ-312
   Matthew Erausquin



          Upon motion of the United States Government, it is hereby ORDERED that a

detention hearing is hereby set for__3/22/21____________at___2:00 pm_______

before the Honorable Michael S. Nachmanoff via Alexandria Remote.

Pending this hearing, the defendant shall be held in custody by the United States

Marshal and produced for the hearing.



                                                            _________________________________
   Date:3/8/21                                                   Theresa Carroll Buchanan
                                                               United States Magistrate Judge


*If not held immediately upon defendant’s first appearance, the hearing maybe continued for up to three days upon motion of
the Government, or up to five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).
           A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth
the grounds that may be asserted only by the attorney for the Government; subsection (2) states that a hearing is mandated
upon the motion of the attorney for the Government or upon the judicial officer’s own motion if there is a serious risk that the
defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to
threaten, injure, or intimidate a prospective witness or juror.
